McMurray, Chief Judge.
In Dawson v. Mason, 167 Ga. App. 129 (305 SE2d 820) (two cases), we affirmed the judgments in part and reversed in part with reference to the grant of partial summary judgments to the plaintiff against the defendants. In Division 1 thereof at page 132, we affirmed the judgment of the trial court in denying the defendants’ combined motion for summary judgment based upon sovereign immunity. On appeal to the Supreme Court by writ of certiorari, the Supreme Court in City of Cave Spring v. Mason, 252 Ga. 3 (310 SE2d 892) (1984) reversed our judgment affirming the trial court and required that the case be “remanded to the trial court for reconsideration of the motion for summary judgment, and for further proceedings consistent herewith.” Accordingly, our judgment in Division 1 affirming the trial court is reversed and the case is remanded to the trial court for reconsideration of the motion for summary judgment based upon the most recent decision of the Supreme Court as found in City of Cave Spring v. Mason, 252 Ga. 3, supra.

Judgment reversed and case remanded in accordance with the direction of the Supreme Court.


Shulman, P. J., and Birdsong, J., 
*886
concur.

Decided February 20, 1984.
C. King Askew, Robert M. Brinson, for appellants.
T. Peter O’Callaghan, Jr., Jim M. Foss, for appellee (case no. 65949).
T. Peter O’Callaghan, Jr., for appellee (case no. 66287).